Title: To Thomas Jefferson from Thomas Nelson, 7 February 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Williamsburg Feby 7th 1781

In consequence of your Letter to me to assist Captain Joel with a Vessel for an enterprize against the Enemy’s Fleet, I gave him an order to the Commissioner of the Navy on the Subject; but he  not being at the Yard, the Person who acts under him; has deliver’d the Dragon Ship of which I never was inform’d until last night. I immediately orderd her back to the Ship Yard, because in my opinion, it is risking too much, and because she is particularly appropriated by act of Assembly, so that my powers do not extend to allotting her for any such enterprize. My Idea was that he should have taken some old Hulk that would not have been any loss to the State should the enterprize fail, of which (between friends) there is almost a certainty, it being known to all the lower County and probably to the British before this day. If as he has gone so far, you chuse he should prosecute his scheme, the Dragon shall be deliver’d to him again.
I am Dear Sir Your Obedt Servt,

Thos Nelson Jr. B.G.


I have discharg’d the militia that were down on the last Invasion. Numbers have deserted and others from various circumstances have been permitted to go home so that the force on this side is much short of what was allotted. Neither the Caroline nor Essex militia have been call’d out. They would afford a good reinforcement.

